Citation Nr: 1016344	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the above claims.

In October 2006, the Veteran was afforded a video conference 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

In April 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
Veteran currently has bilateral hearing loss for VA 
disability purposes.

2.  There is no competent evidence of record showing that 
tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1112, 1131 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309, 3.385 (2009).

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

Certain chronic diseases, such as organic disease of the 
nervous system (to include sensorineural hearing loss), when 
manifest to a compensable degree within a prescribed period 
after service (one year for hearing loss) shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  Notwithstanding such 
presumption, service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant 
who seeks to establish service connection for a current 
hearing disability must show, as is required in a claim for 
service connection for any disability, that a current 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The service treatment records show that the Veteran's hearing 
was within normal limits according to VA standards on 
entrance to service and at separation and there were no 
complaints or findings of tinnitus during service.  

Following service, the Veteran was evaluated during a VA 
audiological consult in May 2005.  The physician stated that 
an audiologic evaluation in March 2003 showed that hearing 
was within normal limits, except for a mild loss of 30 
decibels (dB) at 4000 Hertz bilaterally.  At the May 2005 
evaluation, the Veteran also complained of having tinnitus, 
which he had not reported in March 2003.  The examiner 
remarked that pure tone results obtained in May 2005 were 
deemed unreliable after thresholds improved with frequent 
prodding.  A special testing technique was utilized to take 
account of distortion.  The assessment was that the Veteran's 
hearing sensitivity appeared to be within normal limits, 
except for the possibility of a mild high frequency hearing 
loss bilaterally.  Test results were believed consistent with 
the previous audiometric results of March 2003.  After 
testing, for which no actual values were provided, the 
examiner stated that the Veteran did not meet audiometric 
criteria for hearing aids and his hearing should not cause 
any significant communication difficulties.  

Pursuant to the Board remand, the Veteran was afforded a VA 
examination in June 2007.  Pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
60
70
85
LEFT
85
80
90
100
105

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 84 in the left ear.  The 
examiner commented that the pure tone thresholds and word 
recognition scores were unacceptable for rating purposes and 
should not be used.  She explained that there was a pure tone 
average and speech recognition threshold mismatch and word 
recognition scores were much better than expected if these 
thresholds were true.  A diagnostic summary was not provided 
because puretone thresholds were considered unacceptable for 
rating purposes due to inter-test reliability.  

In August 2009, the Veteran was provided another VA 
examination.  The Veteran described loud noise exposure 
during service from weapons, with hearing protection.  He 
reported constant bilateral tinnitus which began in 1974.  He 
denied any occupational or recreational noise exposure after 
service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
35
LEFT
20
20
25
35
35

Speech audiometry revealed speech recognition ability of 100 
percent in both right and left ears.  The Veteran was 
diagnosed as having hearing within normal limits through 2000 
bilaterally and with mild to moderate sensorineural hearing 
loss from 3000 to 8000 Hz.  The examiner also opined that 
based on a review of the claims file, it was not likely that 
the Veteran's tinnitus was due to military noise exposure as 
his hearing was within normal limits at the time of 
separation and was relatively unchanged from his entrance 
examination.  

The Veteran contends that his hearing loss and tinnitus are 
the result of acoustic trauma in military service.  He states 
that he was an infantry soldier and fired various heavy 
weapons, including the 106-mm rifle, on a regular basis.  
Statements from family members and associates in recent years 
support the Veteran's report that he experienced significant 
hearing loss and ringing in the ears.  

In this case, as shown in the August 2009 VA examination, the 
Veteran does not currently have hearing loss as defined by 
38 C.F.R. § 3.385.  While findings recorded in June 2007 
would meet the criteria, those findings were characterized as 
unacceptable by the examiner.  In the absence of a current 
disability, there cannot be a grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no 
competent evidence showing current hearing loss disability as 
defined by 38 C.F.R. § 3.385, the Veteran's claim for service 
connection for bilateral hearing loss must be denied.  

As shown above, the Veteran has complained of having 
tinnitus.  Tinnitus is a condition under case law, where lay 
observation has been found to be competent as to the presence 
of the disability, that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
Although the Veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his tinnitus and an event of service origin.  

With regard to continuity of symptomatology, the Board notes 
the Veteran reported at the most recent VA examination that 
tinnitus began in 1974.  The Board finds, however, that this 
assertion is outweighed by the objective evidence of record.  
The first record of any complaints of tinnitus was the 
Veteran's claim for ringing in his ears dated April 2005.  
Tinnitus was not noted or complained of at separation.  Post-
service medical records include the May 2005 audiological 
evaluation which noted the Veteran's current report of 
tinnitus and the examiner's observation that such a complaint 
was not made at the prior audiological evaluation.  The Board 
finds the Veteran's allegations of continuity of 
symptomatology are outweighed by the post-service clinical 
records and the report of the separation examination.  The 
evidence of record shows that the Veteran did not observe any 
symptoms associated with tinnitus until about 30 years 
following service.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Furthermore, the August 2009 examiner opined that the 
reported tinnitus was not due to military noise exposure.  As 
the opinion was based upon review of the claims file and a 
physical examination, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Although the Veteran did have some military noise exposure, 
there is no competent medical evidence of record showing that 
the Veteran's tinnitus had its onset during active service or 
is related to any in-service disease or injury.  VA and 
private medical treatment records make no mention of any link 
between this condition and service.  Therefore, the Veteran's 
claim for service connection for tinnitus must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in June 2005, August 2005, and March 
2006 and the claim was readjudicated in April 2006, July 
2006, and November 2009 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.  VA has obtained service 
treatment records, assisted the appellant in obtaining 
evidence, afforded the appellant physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements and the 
appellant is not prejudiced by a decision on the claim at 
this time.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


